WHATLEY, Judge.
The appellant, Willie Nelson, Jr., challenges his convictions for escape from police custody, three counts of obstructing or opposing an officer, and three counts of battery on a law enforcement officer. The state filed a cross-appeal challenging Nelson’s downward departure sentence. We do not find merit in the issues Nelson raises on appeal and affirm his convictions. However, we reverse Nelson’s sentence because the trial court imposed a downward departure sentence without providing written reasons.
When a defendant is sentenced to a downward departure sentence, the trial court must provide written reasons for the departure. See State v. Tavolaccio, 657 So.2d 1226 (Fla. 2d DCA 1995). Here, the trial court knew that it was departing from the guidelines but failed to provide reasons for the departure. Consequently, we reverse Nelson’s sentence and remand to the trial court for resentencing within the guidelines.
Affirmed in part, reversed in part, and remanded for proceedings consistent with this opinion.
SCHOONOVER, A.C.J., and BLUE, J., concur.